UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6900



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY O'NEAL HARRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-95-912)


Submitted:   November 20, 1997         Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony O'Neal Harris, Appellant Pro Se. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony O'Neal Harris appeals the district court's order denying

his motion for reduction of sentence. Harris alleges that he was

sentenced under a pre-1994 version of U.S. Sentencing Commission,

Guidelines Manual, § 2D1.1(c), resulting in a base offense level
higher than that permissible under the Guidelines Manual in effect
as of November, 1994. We have reviewed the record and find his

factual assertion to be incorrect. Harris's sentence was computed

according to the 1995 edition of the Guidelines Manual. He did

receive a base offense level of 38 which, after subsequent adjust-

ments, resulted in a total offense level of 37. Therefore, we

affirm the district court's denial of his motion for reduction. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2